NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            OCT 18 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
KELVIN BANKS; DAVID BEVETT,                      Nos. 14-16670
“Flying with Eagles”; MARCEAU DOZE-                   14-16868
GUILLORY; TAMANEE MUNDY;
CHINY WANG,                                      D.C. No.
                                                 1:11-cv-00798-LEK-KSC
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

RYAN D. MCCARTHY, Acting
Secretary, Department of the Army,

              Defendant-Appellee.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                           Submitted August 14, 2017**
                             San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: RAWLINSON and N.R. SMITH, Circuit Judges, and WATTERS,***
District Judge.


      Appellants Kelvin Banks (Banks), David “Flying With Eagles” Bevett

(Bevett), Marceau Doze-Guillory (Doze), Tamanee Mundy (Mundy), and Chiny

Wang (Wang) (Appellants)—current or former employees of the Tripler Army

Medical Center (Tripler) in Honolulu, Hawaii—challenge the district court’s

decisions granting summary judgment in favor of the Secretary of the Department

of the Army (Secretary) in their actions alleging discrimination, retaliation, and

hostile work environment under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e–16 (Title VII).

      On appeal, Appellants contend that (1) the International Convention on the

Elimination of All Forms of Racial Discrimination, entered into force January 4,

1969, 660 U.N.T.S. 195 (Treaty), preempted Title VII; (2) there were triable issues

of fact as to whether Appellants endured discrimination, retaliation, and/or a

hostile work environment at Tripler; and (3) the district court erred in severing

Wanda Thomas’s claims. We review summary judgment rulings de novo. See

First Resort, Inc. v. Herrera, 860 F.3d 1263, 1271 (9th Cir. 2017). We review



      ***
           The Honorable Susan P. Watters, United States District Judge for the
District of Montana, sitting by designation.
                                          2
decisions regarding severance for abuse of discretion. See Coughlin v. Rogers, 130

F.3d 1348, 1351 (9th Cir. 1997).

      1.     The provisions of the Treaty do not preempt Title VII. See Munoz v.

Mabus, 630 F.3d 856, 863 (9th Cir. 2010) (recognizing that Title VII “provides the

exclusive judicial remedy for claims of discrimination in federal employment”)

(citation and emphasis omitted); see also Sosa v. Alvarez-Machain, 542 U.S. 692,

735 (2004) (observing that non-self-executing treaties “d[o] not [] create

obligations enforceable in the federal courts”); 140 Cong. Rec. S7634-02, S7634,

1994 WL 282789 (1994) (“[P]rovisions of the [Treaty] are not self-executing.”).

      2.     No triable issues of fact existed as to whether Appellants endured

discrimination, retaliation, and/or a hostile work environment at Tripler. The

district court correctly determined that none of the Appellants established a prima

facie case. See Reynaga v. Roseburg Forest Prods., 847 F.3d 678, 686-87, 690-91,

693 (9th Cir. 2017) (discussing the standards for proving discrimination,

retaliation, and a hostile work environment under Title VII).

      On appeal, none of the Appellants address the Title VII standards, or raise an

argument as to how the district court erred in applying Title VII. Accordingly, any

argument challenging the district court’s determination that Appellants failed to

make a prima facie case under Title VII is waived. See Japanese Vill., LLC v. Fed.


                                          3
Transit Admin., 843 F.3d 445, 455 (9th Cir. 2016).

         3.       The district court articulated germane reasons for severing Wanda

Thomas’s claims. See Coughlin, 130 F.3d at 1351 (recognizing the district court’s

discretion to sever a party); see also Fed. R. Civ. P. 21.1 As the district court

noted, the dates of the alleged conduct concerning Thomas’s claim fell outside the

“time period common to the other Plaintiffs” and she was not part of the medical

staff.

         AFFIRMED.




         1
              Rule 21 provides in pertinent part:

         On motion or on its own, the court may at any time, on just terms, add
         or drop a party. The court may also sever any claim against a party.


                                               4